


109 HCON 447 IH: Expressing the sense of the Congress that

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 447
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. McDermott (for
			 himself and Mr. Levin) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  States should have the flexibility to design welfare programs that make sense
		  in their communities with an overall goal of helping children and reducing
		  poverty by promoting and supporting work.
	
	
		Whereas the number of children in poverty dropped from
			 14,500,000 to 11,600,000 between 1996 and 2000;
		Whereas the percentage of single mothers working increased
			 from 63.5 percent in 1996 to nearly 73 percent in 2000;
		Whereas dramatic gains in the collection of child support
			 have been achieved since 1996;
		Whereas many States substantially increased their
			 investments in key work supports such as child care and transportation, making
			 it possible for the parents of poor children to go to work;
		Whereas a strong economy in the late 1990s, a significant
			 increase in the Earned Income Tax Credit, and a number of new Federal and State
			 welfare policies helped stimulate these improvements;
		Whereas a significant portion of this progress has been
			 reversed in the last 4 years;
		Whereas over 5,000,000 more Americans fell into poverty
			 since 2000, including 1,500,000 children;
		Whereas the percentage of employed single women with
			 children declined from nearly 73 percent in 2000 to less than 69 percent in
			 2005;
		Whereas as many as half of the parents who left welfare
			 for work lacked health insurance a year later, in part because of problems in
			 the Transitional Medicaid program;
		Whereas the percentage of poor single mothers who report
			 they are neither working nor receiving cash welfare increased to 33 percent in
			 2004, the highest rate on record according to an analysis from the
			 Congressional Research Service (CRS);
		Whereas, in 2004, children of single mothers in extreme
			 poverty experienced a dwindling benefit from their mothers’ income, as that
			 income dropped to its lowest level in at least 18 years, reaching only 26.4
			 percent of the poverty threshold;
		Whereas Congress had an opportunity to help restore the
			 progress of the late 1990s by continuing the States’ flexibility to design
			 programs to meet local needs but with a stronger emphasis on making work pay
			 and reducing poverty as the end goal of welfare reform;
		Whereas federally funded research has demonstrated that
			 State programs which focused on moving people to better jobs resulted in
			 longer-term employment, more family self-sufficiency, and fewer returns to cash
			 assistance;
		Whereas Congress enacted provisions in the Deficit
			 Reduction Act of 2006 (DRA) that instead impeded State flexibility to pursue
			 many of the strategies that have proved to be most effective in generating
			 long-term employment, while also increasing the incentive to cut caseloads at
			 the expense of reducing poverty;
		Whereas provisions in the DRA went so far as to impose
			 Federal requirements on programs implemented with only State funds, including
			 on programs designed specifically to help two-parent families;
		Whereas the Congressional Budget Office has estimated it
			 will cost States $8,400,000,000 over 5 years to comply with the requirements of
			 the DRA;
		Whereas the value of the grants provided to States under
			 the Temporary Assistance for Needy Families Program will have lost 27 percent
			 of their original value by 2010 under the DRA;
		Whereas only one-quarter of children eligible for child
			 care assistance under State eligibility rules receive any assistance and only
			 one-seventh of those eligible under Federal criteria receive such aid;
		Whereas the Congressional Budget Office estimates that it
			 will cost $3,500,000,000 over the next 5 years for Federal child care funding
			 to maintain pace with inflation and simply continue the current level of child
			 care services, yet the DRA provided less than one-third of that amount;
			 and
		Whereas the value of work has been allowed to dangerously
			 erode, with the minimum wage now at it lowest level as a percentage of poverty
			 on record, not even reaching 70 percent of the poverty threshold for full-time,
			 full-year work: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 rewarding hard work and helping families and children escape poverty is a vital
			 national interest, and that the Federal Government should provide States with
			 sufficient guidance, flexibility, encouragement, and resources to pursue this
			 goal through their welfare programs.
		
